COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

  CHADI AZZAM,                                     §
                                                                    No. 08-17-00137-CR
                     Appellant,                    §
                                                                      Appeal from the
  v.                                               §
                                                                County Criminal Court No. 1
  THE STATE OF TEXAS,                              §
                                                                  of El Paso County, Texas
                     Appellee.                     §
                                                                    (TC# 20160C01451)
                                                   §


                                           OPINION

       A jury convicted Chadi Azzam of assault causing bodily injury to a family member. Azzam

appeals his conviction in a single issue, arguing that the evidence is legally insufficient to support

the conviction. We affirm.

                                         BACKGROUND

       Safaa Hajir, Azzam’s wife, testified to the following at trial: on January 10, 2016, Azzam

was driving with Hajir and their two children in El Paso, Texas to do some shopping. Azzam and

Hajir began to get into an argument because Azzam had not been working for approximately ten

months. At some point during the argument, Azzam told Hajir to stop talking about the issue or

he would hit her. Azzam then pulled over into a parking lot, exited and came around to the other

side of the vehicle, then struck Hajir with his hand. Azzam then got back into the car and began
driving towards their home, but then pulled over a second time into another parking lot, where he

then got out of the vehicle and pulled Hajir out, threw her to the ground, and started kicking and

hitting her on her hand and legs, causing scratches on her face and hand and a bruise on her

shoulder. Hajir felt pain because of her injuries. Azzam then left the scene and Hajir called 911.

In her 911 call, Hajir reported she and her husband were talking when he began shouting then

struck her on her head with his hand.

       Following his arrest pursuant to a warrant, the State charged Azzam by information with

assault causing bodily injury to a family member. At trial, in addition to Hajir’s testimony

recounted above, the State presented a recording of the 911 call and photographs of Hajir’s injuries,

which she testified she sustained during the second assault. The State also presented testimony

from Officer Daniel Rodriguez of the El Paso Police Department, who described that he and his

partner had responded to a disturbance call to the parking lot of a local business. At the scene,

Officer Rodriguez and his partner met with Hajir, who had two children with her at the time.

Officer Rodriguez took some photos and video testimony from her. Afterwards, they went to the

nearby regional command center to allow Hajir some privacy to check for additional injuries with

the assistance of a female officer. Based on their determination of having sufficient probable

cause, Officer Rodriguez and his partner sought a warrant for the arrest of Azzam. Thereafter, on

cross-examination, Officer Rodriguez testified that (1) he was unable to find any witnesses to the

assault; (2) Hajir did not make a report of any events occurring in the first parking lot or having

been punched or kicked in the second parking lot, and (3) although he could have expected to see

minimal bleeding as a result of the scratches on Hajir’s face, he did not see any bleeding on her

person after responding to her call. Responding to the charge, the defense presented its theory that


                                                 2
Hajir was not credible, pointing to inconsistencies between her statements made during the 911

call, her on-scene statements to Officer Rodriguez, and her trial testimony, as well as the fact that

there were no other witnesses to the alleged offense despite the area being normally populated with

pedestrians and traffic. Defense counsel argued that Hajir’s injuries were inconsistent with her

account of the events. Counsel asserted she had fabricated her testimony because she was unhappy

in her marriage due to Azzam’s unemployment.

       The jury found Azzam guilty of the charged offense, and the trial court pronounced

Azzam’s punishment as “credit for time-served” giving him credit for the time he was incarcerated

prior to trial. This appeal follows.

                                          DISCUSSION

       In one issue, Azzam argues that the evidence is legally insufficient to support his

conviction. In a legal sufficiency challenge, we determine whether, viewing all evidence in the

light most favorable to the jury’s verdict, any rational jury could have found the essential elements

of the charged offense beyond a reasonable doubt. Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017) (citing Jackson v. Virginia, 443 U.S. 307, 318–19, 99 S.Ct. 2781, 61 L.Ed.2d

560 (1979)). Evidence may be legally insufficient when the record “contains either no evidence

of an essential element, merely a modicum of evidence of one element, or if it conclusively

establishes a reasonable doubt.” Id. (quoting Britain v. State, 412 S.W.3d 518, 520 (Tex. Crim.

App. 2013) (citation omitted)). We may not re-weigh evidence or substitute our judgment for that

of the fact finder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). Further, we

presume that the jury resolved any conflicting inferences from the evidence in favor of the verdict,

and we defer to that determination because the jurors are the exclusive judges of the facts, the


                                                 3
credibility of the witnesses, and the weight to be given to their testimony. Merritt v. State, 368

S.W.3d 516, 525–26 (Tex. Crim. App. 2012); Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim.

App. 2010).

       A person commits assault causing bodily injury to a family member if he or she

intentionally, knowingly, or recklessly causes bodily injury to another, including the person’s

spouse. TEX. PENAL CODE ANN. § 22.01(a)(1). Bodily injury may be established by the victim’s

testimony that he or she felt pain as a result of the injury, and visible evidence of the injury is not

necessary to establish this element of the offense. See Laster v. State, 275 S.W.3d 512, 517 (Tex.

Crim. App. 2009); see also State v. Vigil, No. 08-13-00273-CR, 2015 WL 2353507, at *4 (Tex.

App.—El Paso May 15, 2015, pet. ref’d) (not designated for publication) (citing TEX. PENAL CODE

ANN. § 1.07(a)(8)). Further, a victim’s testimony alone may constitute sufficient evidence to

support a conviction for an assaultive offense, and the jury is free to draw reasonable inferences

from the evidence, including the inference that the victim suffered pain as a result of the assault.

See Laster, 275 S.W.3d 523–24; Vigil, 2015 WL 2353507, at *4.

       On appeal, Azzam argues that the evidence is legally insufficient to support his conviction

because Hajir’s testimony was inconsistent with her statements made to the 911 operator and the

responding officer, rendering her version of the events not credible and implausible. Azzam argues

that Hajir’s testimony recounted a more egregious assault than the statements she gave to law

enforcement at the scene, suggesting that her claims were fabricated and not credible. Azzam also

argues that Hajir’s testimony was motivated by a desire to rid herself of Azzam, who was not

contributing financially to the household. Azzam also repeats the argument he advanced during

trial claiming the area where the offense took place was heavily traveled, and it was therefore


                                                  4
unlikely that nobody saw the assault. Finally, Azzam contends that Officer Rodriguez’s testimony

did not establish that Hajir’s children were crying or upset, or that Hajir was bleeding from the

assault.

           Notwithstanding Azzam’s arguments on appeal, we hold that the evidence supporting the

conviction is legally sufficient. Here, the State presented photographs of Hajir’s injuries, which

showed marks and scratches on her nose and forehead, as well as a bruise on her arm. The State

also presented Hajir’s statements made during the 911 call that Azzam had struck her on the head,

as well as her trial testimony that Azzam struck her with his hand during the first assault and then

threw her to the ground and kicked her during the second assault. She testified that these actions

all caused her pain. Because the jury was free to believe or disbelieve this testimony, we decline

to substitute our judgment for that of the jury’s. See Williams, 235 S.W.3d at 750. Since we

likewise presume that the jury resolved any conflicting inferences from the evidence in favor of

the verdict, we disagree with Azzam’s contention that the evidence supporting the conviction was

legally insufficient due to (1) any purported inconsistencies in Hajir’s testimony, (2) the fact that

she did not report to the responding officers that her injuries caused bleeding, or (3) the fact that

there were no witnesses to the assault who were located by the officers. See Merritt, 368 S.W.3d

at 525–26; Brooks, 323 S.W.3d at 899.

           Since the evidence established that Azzam intentionally caused bodily injury to Hajir, his

spouse, we hold that Azzam’s conviction for assault causing bodily injury to a family member is

supported by legally sufficient evidence. See TEX. PENAL CODE ANN. § 22.01(a)(1); see also

Queeman, 520 S.W.3d at 622 (citing Jackson, 443 U.S. at 318–19); Laster, 275 S.W.3d at 523–24

(victim’s testimony that she felt pain was sufficient evidence to prove bodily injury); Vigil, 2015


                                                   5
WL 2353507, at *4–5 (victim’s testimony that defendant struck her head and caused her pain

constituted legally sufficient evidence to support conviction for assault, even in the absence of

visible evidence of bodily injury). Azzam’s sole issue is overruled.

                                        CONCLUSION

       Having overruled Azzam’s sole issue, we affirm the judgment of the trial court.


                                             GINA M. PALAFOX, Justice
February 6, 2019

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                6